



Exhibit 10.59




SECOND AMENDMENT OF PURCHASE AND SALE AGREEMENT










THIS SECOND AMENDMENT OF PURCHASE AND SALE AGREEMENT (this "Agreement") made as
of July 31, 2003, by and between ROOSEVELT COMMONS LIMITED PARTNERSHIP, an
Arizona partnership (hereinafter referred to as "Seller"), and BEDFORD PROPERTY
INVESTORS, INC., a Maryland corporation (hereinafter referred to as
"Purchaser").




W I T N E S S E T H:




WHEREAS, pursuant to that certain Purchase and Sale Agreement (the "Purchase and
Sale Agreement") between Purchaser and Seller effective as of June 16, 2003,
Seller agreed to sell to Purchaser certain property (the "Property") located in
Maricopa County, Arizona and being more particularly described on Exhibit A
attached thereto and by this reference made a part hereof;




WHEREAS, pursuant to that certain Amendment of Purchase and Sale Agreement
 between Purchaser and Seller effective as of July 16, 2003, Seller and
 Purchaser amended the Purchase and Sale Agreement to, among other matters,
establish a Closing Date of August 1, 2003;




WHEREAS, on the evening of July 29, 2003 the Property suffered certain storm
damage (the “Storm Damage”);




WHEREAS, Purchaser and Seller desire to modify the Purchase and Sale Agreement
to postpone the Closing and to set forth their respective obligations arising
from the Storm Damage;




NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Purchaser to Seller and by
Seller to Purchaser upon the execution of this Agreement, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:




1.

Definitions.  Any capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term as set forth in the Purchase and Sale Agreement.




2.

Amendments.  The Purchase and Sale Agreement is hereby amended and modified as
set forth below:




(a)

Closing Date. The provisions of Section 7.1 of the Purchase and Sale Agreement
are hereby amended to provide that the Closing Date shall be extended to a date
two (2) business days following Seller’s delivery to Purchaser of written notice
that the Storm Damage Repairs have been Substantially Completed (as hereinafter
defined).




(b)

Closing Deliveries. The provisions of Section 7.2(a) of the Purchase and Sale
Agreement are hereby amended to provide that Seller shall deliver to Purchaser
at Closing an Assignment assigning to Purchaser, without recourse, the Repair
Construction Agreement (as hereinafter defined), including, without limitation,
any and all warranties received from Contractor thereunder. The provisions of
Section 7.2(b) of the Purchase and Sale Agreement are hereby amended to provide
that Purchaser shall deliver the Purchase Price to the Title Company in
immediately available funds no later than 5:00 p.m. (Illinois time) on the
business day preceding the Closing.  Any interest earned on such funds prior to
the Closing shall be paid to Purchaser.




(c)

Damage to the Property. Notwithstanding the provisions of the Section 5.2(c) of
the Purchase and Sale Agreement to the contrary, the provisions of this
Agreement shall govern the rights of the parties in the event the cost of repair
of the Storm Damage is less than $100,000.  In the event the cost of repair of
the Storm Damage exceeds $100,000 then the provision of Sections 5.2(a) and
5.2(b), as modified by this Agreement, shall govern the rights and duties of
Purchaser and Seller with respect to the Storm Damage.




3.

Repair Cost Estimate. On or before August 4, 2003 Seller shall obtain a written
assessment of the cost to repair the Storm Damage from Jokake Construction
(“Contractor”) together with the estimated cost of completing such repair and
the estimated date for completion of such repairs (the “Estimated Completion
Date”).  The estimated cost of completing such repair and the Estimated
Completion Date shall also be provided to Purchaser by Contractor at the same
time as it is provided to Seller. In the event the estimated cost of completing
the storm damage repairs exceeds $100,000 then the rights of the parties shall
be governed by the provisions of Section 5.2(a) and Section 5.2(b) of the
Purchase and Sale Agreement.




4.

Prosecution of Repairs. In the event the cost of repair is less than $100,000,
or if in excess of that amount, neither party elects to terminate the Purchase
Agreement in accordance with the provisions of Section 5.2(a) and 5.2(b) of the
Purchase and Sale Agreement, then Seller shall employ Contractor to repair the
Storm Damage. Seller’s agreement with Contractor shall be incorporated into an
agreement utilizing AIA Form 107, with such modifications as Seller deems
appropriate, or a similar form (the “Repair Construction Agreement”). Seller
shall provide the Repair Construction Contract, together with any plans or
descriptions of the scope of the work associated with the repair of the Storm
Damage, to Purchaser for its review and approval (such approval not to be
unreasonably withheld) prior to executing such Repair Construction Contract with
Contractor. Seller shall use reasonable efforts to have Contractor complete
repair of the Storm Damage on or before the Estimated Completion Date. Upon
reasonable advance notice to Seller, Purchaser shall be entitled to periodically
inspect the status of the performance of the repairs. At such time as the repair
of the Storm Damage is Substantially Completed, Seller shall so notify Purchaser
in writing and shall provide Purchaser with reasonable evidence that repair of
the Storm Damage has been Substantially Completed. As used herein,
“Substantially Completed” shall mean: (a) Contractor has certified substantial
completion by execution of AIA Form G704 or a substantially similar
certification; (b) Seller shall have obtained final lien releases from
Contractor and any subcontractors employed to repair the Storm Damage, and (c)
Seller shall have obtained from Contractor or Seller the signed off building
permit or its equivalent from the appropriate governmental authorities having
jurisdiction over the repair of the Storm Damage.

5.

Indemnification. Seller hereby agrees to indemnify, defend, and hold Purchaser
free and harmless from and against any and all liabilities (including reasonable
attorneys’ fees, expenses and disbursements) arising out of or resulting from
any claim by any party, including, without limitation, Purchaser, any third
parties or any tenant of the Property provided that such indemnification shall
be limited to damages arising solely from the Storm Damage or the acts of Seller
in repairing the Storm Damage and provided further that this indemnification
shall not extend to any matters within the scope of the warranty provided by
Contractor.  Any claim made that is based in whole on acts or omissions of
Purchaser after the date of Closing shall not be subject to this
indemnification. Any claim made that is based in part on acts or omissions of
Purchaser after the date of Closing and in part on the Storm Damage shall be
subject to this indemnification; provided that the cost of settling such claim
shall be shared between Seller and Purchaser in accordance with the relative
fault of the parties in causing such a claim. In the event Purchaser receives or
makes a claim which Purchaser believes falls within the scope of this indemnity,
Purchaser shall notify Seller of such claim, in writing, within five (5)
business days of Purchaser’s receipt or discovery of such claim. Seller shall
be, and hereby is, authorized to negotiate directly with any claimants for
resolution of any claims; provided that Purchaser shall approve (such approval
not to be unreasonably withheld) any settlement made with such party(ies); and
further provided that no such settlement shall affect the terms and conditions
of any lease of the Property.  The foregoing indemnity shall survive the Closing
(and not be merged therein) but shall terminate on July 30, 2005 other than with
respect to claims made in writing to Seller prior to that date.




6.

Counterparts.  This Agreement may be executed in any number of counterparts all
of which taken together shall constitute one and the same instrument and any of
the parties or signatories hereto may execute this Agreement by signing any such
counterpart.




7.

Expiration.  This Agreement shall expire and there shall be no modification of
the Purchase and Sale Agreement unless this Agreement is executed by the parties
on or before August 1, 2003.





































(Signature pages follow)





























IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be
executed by persons duly authorized thereunto as of the day and year first above
written.







SELLER:




ROOSEVELT COMMONS LIMITED PARTNERSHIP

an Arizona limited partnership




By:

Roosevelt Commons Jack, L.L.C.,

a Delaware limited liability company




By:

AmberJack, Ltd., an Arizona corporation




By: /s/ John R. Higgins

Name:

John R. Higgins

Title: Vice President




By:  /s/ Robert B. O'Dell

Name:

Robert B. O'Dell

Title: Assistant Secretary

















PURCHASER:







BEDFORD PROPERTY INVESTORS, INC.,

a Maryland corporation







By:________________________________

Name:______________________________

Its:_________________________________














EXHIBIT A




TO SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT




LAND










Common Address:

530 West Almeda Drive, Tempe, Arizona

2611, 2625 and 2631 South Roosevelt Street, Tempe Arizona




Permanent Index No.:  










Legal Description:  




Lots 17 and 18, of BROADWAY INDUSTRIAL PARK UNIT 6, according to the plat of
record in the office of the County Recorder of Maricopa County, Arizona,
recorded in Book 236 of Maps, Page 20;




EXCEPT that portion thereof lying below a depth of 500 feet, measured
vertically, from the contour of the surface of said property, as disclosed in
85-097785 of Official Records.













